Title: From Thomas Jefferson to Anne Cleland Kinloch, 1 July 1787
From: Jefferson, Thomas
To: Kinloch, Anne Cleland



Dear Madam
Paris July 1. 1787.

Having no acquaintance from South Carolina in London since the departure of Mr. Blake, which I suppose to have taken place, I take the liberty of sending to your care a small parcel of Piedmont rice, addressed to Mr. Drayton chairman of the committee of the South Carolina society for promoting and improving agriculture. It is of a different quality from that of South Carolina: better for some purposes, but not so good for others. It is however rather more in demand and sells somewhat higher. Thinking it desireable for the state to furnish the market with both qualities, I have taken measures to obtain a considerable quantity. These however may  fail, as it’s exportation rough, from Piedmont, is prohibited. I am therefore anxious that the little I brought away may pass safely to South Carolina. It will serve to possess them of the seed.
Being in England the last year, I took a tour Northwardly as far as Birmingham, and returned by the way of Worcester. On my getting back to London I was much mortified to hear that I had passed you in that town without knowing it. Certainly it would have been a great gratification to me to have presented my respects personally to yourself and Mrs. Huger. Mr. McQueen by whom I was honoured with a letter from you, flattered us for a while with the hope of your visiting Paris. But we suspected afterwards that he threw cold water on the proposition. Should you not have abandoned the thought altogether, I should charge myself with your commands very chearfully to provide apartments for you either in Paris or it’s neighborhood, exactly such as you should be pleased to describe. The post would offer opportunities of proposing to you beforehand the several situations offered, that you might take your choice among them. A residence in town or country in France, is I fancy as oeconomical as an equal one in town or country in England. If Mrs. Huger’s son is with her, it might be an additional inducement to place him in a situation where he might learn to speak the language of the country. This becomes daily more and more necessary for us, and at his age is not more than the work of six months. I pray you to command my services freely, to present me respectfully to your daughter Mrs. Huger, and to accept yourself assurances of the esteem & respect with which I have the honor to be Madam your most obedient and most humble servant,

Th: Jefferson

